Citation Nr: 1441627	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  07-16 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for migraine headaches associated with residuals, posttraumatic encephalopathy, characterized by atypical headaches.


REPRESENTATION

Appellant represented by:	Mr. Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1942 through December 1943.

This matter returns to the Board of Veterans' Appeals (Board) from a July 2014 Order by the Court of Appeals of Veteran's Claims (Court), which endorsed the parties' July 2014 Joint Motion for Partial Remand, vacated a January 2014 Board decision that denied an increased evaluation for migraine headaches and remanded for compliance with the instructions in the joint motion. 

As a matter of history, the claim on appeal originally arose from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for residuals, post-traumatic encephalopathy characterized by atypical headaches, effective from July 25, 2005, with an assigned 10 percent initial disability rating.  The Veteran timely appealed initial assigned rating.  This matter has been adjudicated by the Board several times, to include the award for a separate 30 percent evaluation for migraine headache, and those decisions have been vacated in pertinent parts and remanded by the Court, to include most recently in the July 2014 Court Order.    

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

In an August 2014 written statement, the Veteran expressed a desire to withdraw from appellate review the pending claim for entitlement to an increased rating for migraine headaches.


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to an evaluation in excess of 30 percent for migraine headaches have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012). Withdrawal may be made by the Veteran or by his authorized representative.  Id. 

The record reflects that the Veteran perfected timely appeal of the February 2006 rating decision that awarded an initial evaluation for residuals, post-traumatic encephalopathy characterized by atypical headaches, as well as the subsequent award of separate rating of 30 percent for migraine headaches.  Thereafter, in an August 2014 written statement, the Veteran reported his desire to withdraw this claim from appellate review.  The Board finds that this statement qualifies as valid withdrawal of the issue.  See 38 C.F.R. § 20.204 (b).

In view of the foregoing, the Board concludes that further actions with regard to the issue are not appropriate.  The Board does not have jurisdiction over the withdrawn claim.  As such, the issue is dismissed.

ORDER

The appeal, concerning entitlement to increased evaluation for migraine headaches, is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


